Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The response filed on 01/21/2022 has been entered and made of record.
The application has been amended as follows: 
Claims 8, 13, 15, 17, and 18 are canceled.
Claims 1-7, 9-12, 14, 16, and 19-25 are pending.


REASON FOR ALLOWANCE




The invention claimed in claim 1 is an inventory management system with a distinct combination of limitations (emphasis added):  “a first fixed retail display including one or more shelves and a second fixed retail display including one or more shelves, the first and second fixed retail displays facing one another across an aisle in a retail environment; a plurality of items arranged on a first shelf of the first fixed retail display, the plurality of items including a frontmost item adjacent a front face of the first shelf, and one or more items arranged on the first shelf behind the frontmost item; a reflective material coupled to an underside of a second shelf of the first retail display, the second shelf located above the first shelf with the plurality of a first imager mounted to a first shelf of the second fixed retail display, the imager having a field-of-view directed across the aisle and toward the first shelf of the first fixed retail display, wherein the field-of-view of the first imager is reflected downwardly by the reflective material on the underside of the second shelf, the first imager operable to capture one or more images of the one or more items arranged on the first shelf behind the frontmost item.”.


The invention claimed in claim 11 is a method with similar features set forth in claim 1.


The invention claimed in claim 22 is an inventory management system with the similar distinct combination of limitations set forth in claim 1 (emphasis added):  “…; a first plurality of imagers mounted to one or more shelves of the first fixed retail display having fields-of-view directed across the aisle and toward a shelf of the second fixed retail display to be reflected downwardly by the reflective material on the underside of the corresponding shelf to capture one or more images of one or more items arranged within the second fixed retail display; and a second plurality of imagers mounted to one or more shelves of the second fixed retail display having fields-of-view directed across the aisle and toward a shelf of the first fixed retail display to be reflected downwardly by the reflective material on the underside of 6 113949986.1 0051306-02080the corresponding shelf to capture one or more images of one or more items arranged within the second fixed retail display”.


See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-7, 9-12, 14, 16, and 19-25 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PETER D LE/

Primary Examiner, Art Unit 2488